       Case 1:18-cv-00681-RJL Document 236 Filed 08/27/20 Page 1 of 5




UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,                                      Case No. 1:18-cv-00681-RJL
                                                 Honorable Richard J. Leon
     Plaintiff,

v.


EDWARD BUTOWSKY,
MATTHEW COUCH,
AMERICA FIRST MEDIA,

     Defendants.



     UNOPPOSED MOTION TO MODIFY EXPERT DISCOVERY SCHEDULE




                             EDEN P. QUAINTON, ESQ. (D.C. Bar No. NY0318)
                             QUAINTON LAW, PLLC
                             1001 Avenue of the Americas, 11th Floor
                             New York, New York 10018
                             Telephone: (212) 813-8389
                             Attorneys for Defendants Edward Butowsky and Matthew
                             Couch
         Case 1:18-cv-00681-RJL Document 236 Filed 08/27/20 Page 2 of 5




                                        BACKGROUND
       On June 16, 2020, the Court entered a scheduling order setting forth the deadlines for

preparation of expert reports, rebuttal reports and the close of expert discovery. Dkt. 213. Under

this order, the parties were to exchange expert report designations by July 9, 2020 prepare

opening expert reports by September 4, 2020, serve rebuttal reports by October 2, 2020, with

expert discovery closing on November 13, 2020. Id. The parties exchanged initial expert

designations on July 9, 2020 and amended expert designations on August 14, 2020. Declaration

of Eden P. Quainton, dated August 27, 2020 (the “Quainton Decl.”) ¶ 2. Plaintiff’s Amended

Expert Designations are set forth on Exhibit on Exhibit A to the Quainton Decl. and Defendants’

Amended Expert Designations are set forth on Exhibit B to the Quainton Decl.1

       Plaintiff contemplates the preparation of five expert reports. Quainton Decl., Ex. A.

Defendants contemplate the preparation of six expert reports, including on highly technical

topics such as the refutation of the theory of alleged Russian military intelligence hacking of the

DNC in 2016, digital evidence analysis of documents produced in discovery, a financial forensic

report of Plaintiff’s bank accounts and financial information, and the nature of the specific

communications at issue in the present litigation. Quainton Decl., Ex. B. Given the complexity of

the expert reports and issues with Defendant Butowsky’s insurance carrier, Defendants sought an

initial two-week extension, to which Plaintiff agreed.2 In light of the volume of work involved in

preparing the expert reports, Defendants sought Plaintiff’s consent for a further extension of the

dates for expert disclosures and discovery as follows:




1
  Pursuant to Local Rule 7(m), the parties have met and conferred regarding the Court’s existing
expert discovery schedule and Plaintiff does not oppose the relief requested herein.
2
  Quainton Decl. ¶¶ 5-6.
                                                 1
         Case 1:18-cv-00681-RJL Document 236 Filed 08/27/20 Page 3 of 5




               Initial Expert Reports:       September 30, 2020

               Rebuttal Reports:             October 31, 2020

               Close of Expert Discovery:    November 30, 20203

       Plaintiff responded with a compromise proposal:4

               Initial Expert Reports:       September 23, 2020

               Rebuttal Reports:             October 23, 2020

               Close of Expert Discovery:    November 20, 2020

       Defendants promptly accepted Plaintiff’s proposed compromise.5

                                         ARGUMENT

       Federal Rule of Civil Procedure 16(b)(4) provides that a scheduling order, including one

setting the date for the completion of discovery, “may be modified only for good cause.” FRCP

16(b)(4). The primary consideration in the “good cause” analysis is whether the party seeking the

amendment was diligent in obtaining the discovery sought during the discovery period. Equal

Rights Ctr. v. Post Properties, Inc., No. CV 06-1991(RJL)(AK), 2008 WL 11391642, at *1

(D.D.C. May 27, 2008)(internal citation omitted). An additional, yet secondary, consideration is

“the existence or degree of prejudice to the party opposing the modification.” Equal Rights Ctr.

v. Post Properties, Inc., No. CV 06-1991(RJL)(AK), 2008 WL 11391642, at *1 (D.D.C. May 27,

2008)(internal quotation and citation omitted).

       Here, Defendants have been diligent in obtaining the agreement of six individuals to

serve as experts and to prepare expert reports. When Defendants anticipated difficulty in meeting

the existing schedule, Defendants promptly reached out to Plaintiff and sought in good faith to



3
  Quainton Decl. ¶ 7
4
  Quainton Decl. ¶8
5
  Quainton Decl. ¶ 9
                                                  2
           Case 1:18-cv-00681-RJL Document 236 Filed 08/27/20 Page 4 of 5




reach a mutually acceptable schedule that resulted in only a very minor one-week modification

of the overall expert discovery schedule.6 Moreover, there would be no prejudice to Plaintiff

from the requested modification as Plaintiff proposed the compromise schedule that Defendants

accepted.7 Finally, Defendants submit that the trier of fact would benefit from the additional time

to ensure that the reports are of the best possible quality. For all these reasons, Defendants

respectfully submit that good cause exists to modify the expert discovery schedule as set forth in

the compromise proposal agreed to by Defendants and Plaintiff.

                                          CONCLUSION

         For the foregoing reasons, Defendants respectfully request that the Court reset the expert

discovery deadlines as follows:

                Initial Expert Reports:        September 23, 2020

                Rebuttal Reports:              October 23, 2020

                Close of Expert Discovery:     November 20, 2020

Dated: August 27, 2020

                                      /s/ Eden Quainton___________________
                                      EDEN P. QUAINTON, ESQ. (D.C. Bar No. NY0318)
                                      QUAINTON LAW, PLLC
                                      1001 Avenue of the Americas, 11th Floor
                                      New York, New York 10018
                                      Telephone: (212) 813-8389
                                      E-mail: equainton@gmail.com
                                      Attorneys for Defendants Edward Butowsky
                                      and Matthew Couch




6
    Quainton Decl. ¶¶ 5-9
7
    Quainton Decl. ¶ 8
                                                  3
         Case 1:18-cv-00681-RJL Document 236 Filed 08/27/20 Page 5 of 5




                               CERTIFICATE OF SERVICE


       The undersigned counsel certifies that on August 27, 2020, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for Plaintiff

Aaron Rich.



                               QUAINTON LAW, PLLC

                               /s/ Eden Quainton___________________
                               EDEN P. QUAINTON, ESQ.
                               1001 Avenue of the Americas, 11th Floor
                               New York, New York 10018
                               Telephone: (212) 813-8389
                               E-mail: equainton@gmail.com
                               Attorneys for Defendants Edward Butowsky and Matthew Couch




                                               4
